Citation Nr: 1504284	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  He has reported that he also had service with the Navy Reserve until July 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing could not be made.  The Veteran was sent a letter in June 2014 informing him of this, his options for another Board hearing, and that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not desire another Board hearing.  The Veteran did not respond to this letter.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A November 2007 RO decision denied service connection for obstructive sleep apnea; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for obstructive sleep apnea was denied in a November 2007 rating decision based on the RO's determination that the evidence failed to show that the disability was incurred in or aggravated by active service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the November 2007 rating decision included the Veteran's service treatment records, a private treatment record from Dr. H.I., and the Veteran's lay statements.

In May 2010, the Veteran filed a request to reopen the claim for entitlement to service connection for sleep apnea.

In a June 2010 statement, the Veteran's wife stated that she had not slept with him for years until he was diagnosed and treated for sleep apnea because his snoring, jumping, and restlessness would keep her up at night.  She stated that the Veteran was always tired and could fall asleep while standing up.

In June 2010, a private nurse practitioner noted that she believed an in-service nose fracture "could be related" to sleep apnea.

In a November 2010 VA examination, the Veteran reported being diagnosed with severe sleep apnea and loss of smell in 1978, and that his obstructive sleep apnea responded well to BiPAP, but caused constant fatigue and marital issues.  

In connection with January 2011 VA treatment, the Veteran noted he started BiPAP treatment around 2005.

In a December 2011, a VA Certified Physician's Assistant reviewed the evidence of record and opined that sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected nasal condition.  She reported that medical literature revealed little evidence to support a connection between nasal obstruction and sleep apnea and that evidence of nasal obstruction contributing to symptoms of sleep apnea was controversial.  She noted that the Veteran's obstructive sleep apnea occurred years after his original nasal injury, which was a good indication that the obstruction did not cause the sleep apnea.  She also found that the Veteran's response to BiPAP treatment indicated that the primary cause of sleep apnea was most likely soft tissue obstruction rather than a nasal obstruction.  Further, she opined that aggravation of the obstructive sleep apnea was based on a statement by Dr. H.I., the current medical literature indicated nasal obstruction did not cause obstructive sleep apnea but "can be a contributing factor in its severity," and that she was unable to determine the degree of aggravation.

In February 2012, the same VA Certified Physician completed a Disability Benefits Questionnaire based upon her review of the Veteran's history.  She opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected nasal obstruction.  She explained that a January 2011 VA treatment note showed no evidence of septal deviation and patency of both nares, meaning no nasal obstruction was present and, therefore, a nasal obstruction could not be considered contributory to the Veteran's sleep apnea.

In a June 2012 statement, D.M., a combat medic that served with the Veteran from 1984 to 2003, reported he observed symptoms of excessive daytime sleepiness, loud and chronic snoring, abrupt awakening with shortness of breath, episodes of breathing cessation during sleep, and waking with dry mouth, sore throat, or headaches because he shared the same room or tent with the Veteran on many occasions.  He stated that the Veteran suffered from constant sinus infections, his snoring gave up their field position during training exercises and that the Veteran had difficulty finding someone to share a tent or room due to his symptoms.

M.C. and P.H. also served with the Veteran and recalled in June 2012 that no one wanted to sleep near the Veteran in service because of his loud snoring.

A June 2012 DRO conference report indicates that the Veteran believed that his sleep apnea was secondary to a fractured nose in service.

In December 2012, the Veteran reported that his sleep apnea symptoms began when he injured his nose but that he did not know the symptoms were indicative of sleep apnea until he was diagnosed many years later.

The Board finds the statements from D.M., M.C., P.H., and the Veteran to be new and material, as they support a previously unestablished element that the Veteran's sleep apnea is related to service.  Specifically, the evidence supports the onset of symptoms while the Veteran was on active duty.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for obstructive sleep apnea is granted.




REMAND

The Board finds that further development is required before the claim of entitlement for service connection for obstructive sleep apnea is adjudicated.  

The record reflects that the Veteran's Navy Reserve service treatment records were obtained along with some records verifying dates of service in the Navy Reserve.  However, it does not appear that all of the Veteran's dates of service in the Navy Reserve have been verified.  Therefore, further development to verify such service is in order.

As noted above, in December 2011 and February 2012, a Certified Physician's Assistant opined that the Veteran's sleep apnea was less likely as not related to service-connection residuals of fractured nose with deformity because the Veteran had no symptoms until many years after the original in-service nasal injury, treatment indicated the primary cause of sleep apnea was a soft tissue obstruction, and a nasal obstruction did not aggravate sleep apnea because a VA treatment note found no evidence of nasal obstruction in January 2011.  

The Board finds the December 2011 and February 2012 VA opinions to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner failed to provide an opinion with adequate supporting rationale as to whether the Veteran's sleep apnea is directly related to service.  The December 2011 and February 2012 VA examiner only addressed whether the Veteran's obstructive sleep apnea was caused or aggravated by the Veteran's service-connection residuals of fractured nose with deformity.  However, statements from D.M., M.C., P.H., and the Veteran indicate that the Veteran had difficulty breathing, snored loudly, and experienced episodes of breathing cessation while sleeping during active duty.  Additionally, the VA examiner failed to address whether obstructive sleep apnea is related to periods of active duty for training (ACDUTRA) in the Navy Reserve.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from July 2011 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Navy Reserve and to obtain any outstanding medical records pertaining to the Veteran's service in the Navy Reserve.

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from July 2011 to the present.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty and active duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that obstructive sleep apnea is etiologically related to the Veteran's extended period of active duty in the Navy and/or any periods of active duty or active duty for training in the Navy Reserve.  The examiner is directed to specifically comment on D.M., M.C., and P.H.'s statements that they observed the Veteran's loud snoring and other symptoms of sleep apnea in active service.

In addition, the examiner should provide an opinion regarding whether there is a 50 percent or better probability that obstructive sleep apnea was caused or permanently worsened by the Veteran's service-connected residuals of fractured nose with deformity.  The examiner is directly to specifically comment on the Veteran's statements that his symptoms began after an in-service nasal injury and continued ever since.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC also should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the claim for service connection for obstructive sleep apnea.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


